DETAILED ACTION
In application filed on 02/05/2019, Claims 1-16 are pending. Claims 1-16 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019, 07/07/2020, 11/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daub et al. [WO2013072110A1], in view of Juncker [US20140332098A1].

Regarding Claim 1, Daub teaches a microfluidic device for reversing a flow through a microfluidic channel, comprising:
a first microfluidic channel [Annotated Fig. 2, ‘as structurally arranged from ref. 2 to ref. 3, including ref. 11] extending between a first inlet  [Annotated Fig. 2, ‘as structurally arranged’] and a first outlet [Annotated Fig. 2, ‘as structurally arranged’];
a second microfluidic channel [Annotated Fig. 2,ref. 4 ‘as structurally arranged’] which fluidically connects [Annotated Fig. 2, ‘as structurally arranged’] a first point [Annotated Fig. 2, ‘as structurally arranged’] of the first microfluidic channel [Annotated Fig. 2, ‘as structurally arranged from ref. 2 to ref. 3, including ref. 11] to a second outlet [Annotated Fig. 2, ‘as structurally arranged’] via a first capillary trigger valve [Annotated Fig. 2, ref. 9,  ‘first valve’];
a third microfluidic channel [Annotated Fig. 2, ref. 5; ‘as structurally arranged’] which fluidically connects [Annotated Fig. 2, ‘as structurally arranged’]  a second point  [Annotated Fig. 2, ‘as structurally arranged’] of the first microfluidic channel [Annotated Fig. 2, ‘as structurally arranged from ref. 2 to ref. 3, including ref. 11] to a second inlet [Annotated Fig. 2, ‘as structurally arranged’] via a second capillary trigger valve 

wherein the first capillary trigger valve [Annotated Fig. 2, ref. 9,  ‘first valve’] and the second capillary trigger valve [Annotated Fig. 2, ref. 8,  ‘second valve’] are arranged to be initially closed to prevent fluid from the first microfluidic channel to reach the second outlet [Annotated Fig. 2, ‘as structurally arranged’]  and the second inlet [Annotated Fig. 2, ‘as structurally arranged’], respectively, such that, during use, fluid initially flows in the first microfluidic channel  [Annotated Fig. 2, ‘as structurally arranged from ref. 2 to ref. 3, including ref. 11] in a first direction from the first inlet[Annotated Fig. 2, ‘as structurally arranged’]  to the first outlet [Annotated Fig. 2, ‘as structurally arranged’]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the first and second valves [Annotated Fig. 2, refs 8 and 9] to be opened and closed; [ Description, Lines 127-131, 230, 252-261] to regulate fluid flow. Please see MPEP 2114(II) for further details.
and
at least one circuit [Annotated Fig. 2; ‘as structurally arranged’] for opening the first capillary trigger valve [Annotated Fig. 2, ref. 9, ‘first valve’]; and for opening the second capillary trigger valve [Annotated Fig. 2, ref. 8, ‘second valve’], The limitation “for opening” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic channels [Annotated Fig. 2 Fig. 2, refs. 4 and 5] to convey fluid across the channels having a first and second valves that can be enabled to open and close. [Description, Lines 127-131, 230, 252-261]. Please see MPEP 2114(II) for further details; the at least one circuit [Annotated Fig. 2; ‘as structurally arranged’] comprising:
a first microfluidic circuit [Annotated Fig. 2; ‘as structurally arranged’] which fluidically connects [Annotated Fig. 2; ‘as structurally arranged’] the first capillary trigger valve [Annotated Fig. 2, ref. 9, ‘first valve’]; to the second inlet [Annotated Fig. 2; ‘as structurally arranged’], such that, during use, the first capillary trigger valve [Annotated Fig. 2, ref. 9, ‘first valve’] is triggered to be opened as it is reached by fluid from the second inlet via the first microfluidic circuit. The limitation “such that, during use, the first capillary trigger valve is triggered to be opened as it is reached by fluid from the second inlet via the first microfluidic circuit” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic channels [Annotated Fig. 2 Fig. 2, refs. 4 and 5] to convey fluid across the channels having a first valve [Annotated Fig. 2, refs. 9, ‘first valve’];  that can be enabled to open and close for fluid regulation. [Description, Lines 127-131, 230, 252-261]. Please see MPEP 2114(II) for further details; and
a portion of the third capillary channel [Annotated Fig. 2; ‘as structurally arranged’; ref. 5] that fluidically connects [Annotated Fig. 2; ‘as structurally arranged’] the second capillary trigger valve [Annotated Fig. 2, ref. 8, ‘second valve’] to the second inlet [Annotated Fig. 2; ‘as structurally arranged’], such that, during use, the second capillary trigger valve is triggered to be opened as it is reached by fluid from the second inlet via said portion of the third capillary channel;
The limitation “such that, during use, the second capillary trigger valve is triggered to be opened as it is reached by fluid from the second inlet via said portion of the third capillary channel” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic channels [Annotated Fig. 2 Fig. 2, refs. 4 and 5] to convey fluid across the channels having a second valve [Annotated Fig. 2, refs. 8, ‘second valve’];  that can be enabled to open and close. [Description, Lines 127-131, 230, 252-261]. Please see MPEP 2114(II) for further details; and
wherein, upon the at least one circuit [Annotated Fig. 2; ‘as structurally arranged’] opening the first capillary trigger valve [Annotated Fig. 2, ref. 9, ‘first valve’] and the second capillary trigger valve [Annotated Fig. 2, ref 8 ‘second valve’] during use, a flow direction through the first microfluidic channel [Annotated Fig. 2, ‘as structurally arranged from ref. 2 to ref. 3, including ref. 11] between the first point [Annotated Fig. 2; ‘as structurally arranged’] and the second point [Annotated Fig. 2; ‘as structurally arranged’] is reversed from the first direction to a second direction as fluid flows from the second inlet via the first microfluidic channel to the second outlet. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting combination of the microfluidic channels and the valves to enable the rinsing out of the filter element with the original filter flow as well as in the opposite direction. [Description, lines 92-94. Please see MPEP 2114(II) for further details.

Daub does not teach the valve type as “capillary trigger valve”; “the second point being located between the first point and the first outlet”. 
Juncker teaches “capillary trigger valve” [Para 0024, 0026, 0062-0063, and 0092]. 


Regarding the “second point being located between the first point and the first outlet”, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal shape and design of the microfluidic device and could seek the benefits associated with the second point being located between the first point and the first outlet. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

    PNG
    media_image1.png
    714
    1108
    media_image1.png
    Greyscale

Daub, Annotated Fig. 2

a first flow conduit [Annotated Fig. 2, ‘as structurally arranged’] with flow resistance R1 [‘fluid channels having inherent resistance is well known in the art’]  arranged in the first microfluidic channel [Annotated Fig. 2, ‘as structurally arranged from ref. 2 to ref. 3, including ref. 11] between the first inlet [Annotated Fig. 2, ‘as structurally arranged’] and the first point [Annotated Fig. 2, ‘as structurally arranged’], a second flow conduit [Annotated Fig. 2, ‘as structurally arranged’]  with flow resistance R2 [‘fluid channels having inherent resistance is well known in the art’] arranged in the first microfluidic channel [Annotated Fig. 2, ‘as structurally arranged from ref. 2 to ref. 3, including ref. 11]  between the second point [Annotated Fig. 2, ‘as structurally arranged’]  and the first outlet [Annotated Fig. 2, ‘as structurally arranged’], a third flow conduit [Annotated Fig. 2, ‘as structurally arranged’]  with flow resistance R3 [ fluid channels having inherent resistance is well known in the art’] arranged in the second microfluidic channel [Annotated Fig. 2,ref. 4 ‘as structurally arranged’] between the first point[Annotated Fig. 2, ‘as structurally arranged’]  and the first capillary trigger valve[Annotated Fig. 2, ref. 9, ‘first valve’], wherein the first flow conduit controls the flow rate from the first inlet, the second flow conduit controls the flow rate into the first outlet, and the third flow conduit controls the flow rate into the second outlet. This limitation “wherein the first flow conduit controls the flow rate from the first inlet, the second flow conduit controls the flow rate into the first outlet, and the third flow conduit controls the flow rate into the second outlet” is interpreted as a method of intended use given patentable weight to the extent portions of the first, second and third microchannels Please see MPEP 2114(II) for further details.

Daub does not teach the valve type as “capillary trigger valve”
Juncker teaches “capillary trigger valve” [Para 0024, 0026, 0062-0063, and 0092]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the valve of Daub with the capillary trigger valve of Juncker because this is a substitution of equivalent elements yielding predictable results. Both references teach valves functioning to regulate the flow of liquid within the channels [Daub, Description, lines 127-132] and [Juncker, Para 0105, 0143].

Regarding Claim 3, Daub teaches a microfluidic device according to claim 2, wherein the flow resistance R1, the flow resistance R2, and the flow resistance R3 meet the following condition:
Pin,buffer (R1 + R3)R2 - Ppump,2 (R1R2) - Pin,sample(R2R3) + Ppump,1(R1 + R3) Rc3 > 0
where Pin,buffer, and Pin,sample are capillary pressures at the second inlet and the first inlet, respectively, Ppump,1 and Ppump,2 are the negative pressures of pumps which during use are connected to the first outlet and to the second outlet, respectively, and Rc3 is the flow resistance of the third microfluidic channel.
This claim limitation has been interpreted as not adding any structural limitation to the structure of Claim 2. The microfluidic device in claim 3 has the same structure as Please see MPEP 2112.01 for further details.  
Regarding Claim 4, Daub teaches a microfluidic device according to claim 1, further comprising a particle trap [Abstract, Description, lines 11, 13, 69, 74, 82; Fig. 2, Annotated Fig. 2, ref. 12; ‘microfluidic filter’] arranged in the first microfluidic channel [Annotated Fig. 2, ‘as structurally arranged from ref. 2 to ref. 3, including ref. 11] between the first point [Annotated Fig. 2, ‘as structurally arranged’]  and the second point[Annotated Fig. 2, ‘as structurally arranged’], wherein the particle trap  is arranged to trap particles in the fluid as a flow direction through the particle trap is in the first direction. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic filter to for separating sample components from a biological sample fluid, which has at least one substrate, various channels, at least one filter chamber with filter material arranged in the substrate, as well as capture molecules immobilized on the filter material that penetrate the filter material [Abstract, Description, lines 11-13; Claim1].Please see MPEP 2114(II) for further details.

Regarding Claim 5, Daub teaches a microfluidic device according to claim 4, wherein the particle trap [Abstract, Description, lines 11, 13, 69, 74, 82; Fig. 2, Annotated Fig. 2, ref. 12; ‘microfluidic filter’] is further arranged to release particles as a flow direction through the particle trap is in the second direction [Figure 2, Page 16 Lines 4-9]. This limitation is interpreted as a method of intended use given patentable Please see MPEP 2114(II) for further details.
Also, the claimed limitation “particles” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.

Regarding Claim 10, Daub teaches a microfluidic device according to claim 1, wherein the portion of the third microfluidic channel [Annotated Fig. 2, ref. 5; ‘as structurally arranged’] fluidically connects [Annotated Fig. 2, ‘as structurally arranged’] the second capillary trigger valve to the second inlet [Annotated Fig. 2, ‘as structurally arranged’] via a third capillary trigger valve [Fig. 2, refs. 6 or 7; ‘as structurally arranged’] which is arranged to be initially closed so as to prevent fluid from the second inlet [Annotated Fig. 2, ‘as structurally arranged’] to reach the second capillary trigger valve [Annotated Fig. 2, ref. 8,  ‘second valve’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting valves [Fig. 2, refs.6-9] to be initially closed to regulate fluid flow in the device [Description, Lines 127-131, 230, 248-264]. Please see MPEP 2114(II) for further details.
Daub does not teach the valve type as “capillary trigger valve”
Juncker teaches “capillary trigger valve” [Para 0024, 0026, 0062-0063, and 0092]. 


Regarding Claim 11, Daub teaches a microfluidic device according to claim 10, wherein the at least one circuit [Annotated Fig. 2; ‘as structurally arranged’] further includes a second microfluidic circuit [Annotated Fig. 2; ‘as structurally arranged’] which fluidically connects [Annotated Fig. 2; ‘as structurally arranged’]  the third capillary trigger valve [Fig. 2, refs. 7; ‘as structurally arranged’] to the second inlet [Annotated Fig. 2; ‘as structurally arranged’], such that, during use, the third capillary trigger valve is triggered to be opened as it is reached by fluid from the second inlet via the second microfluidic circuit. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a valve [Fig. 2, refs.7] to be opened to regulate fluid flow in the device [Description, Lines 127-131, 230, 248-264]. Please see MPEP 2114(II) for further details.
Daub does not teach the valve type as “capillary trigger valve”
Juncker teaches “capillary trigger valve” [Para 0024, 0026, 0062-0063, and 0092]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the valve of Daub with the capillary trigger valve of Juncker because this is a substitution of equivalent elements yielding predictable 

Regarding Claim 12, Daub teaches a microfluidic device according to claim 1, wherein the at least one circuit [Annotated Fig. 2; ‘as structurally arranged’] further includes an electric circuit configured to electrically trigger the third capillary trigger  valve [Fig. 2, refs. 7; ‘as structurally arranged’] to be opened. The limitation “to be opened” is interpreted as method of intended use of effecting a valve [Fig. 2, refs.7] to be opened to regulate fluid flow in the device [Description, Lines 127-131, 230, 248-264]. Please see MPEP 2114(II) for further details.

Daub does not teach “an electric circuit configured to electrically trigger…” and             the valve type as “capillary trigger valve”
Juncker teaches “an electric circuit configured to electrically trigger…” [Para 0160, ‘electrically activating the valves’; ‘an electrical circuit is inherently taught’] and “capillary trigger valve” [Para 0024, 0026, 0062-0063, and 0092]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the valve of Daub with the capillary trigger valve of Juncker because this is a substitution of equivalent elements yielding predictable results. Both references teach valves functioning to regulate the flow of liquid within the channels [Daub, Description, lines 127-132] and [Juncker, Para 0105, 0143].
In additional, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daub to incorporate 

Regarding Claim 13, Daub teaches a microfluidic device according to claim 1, wherein at least the third microfluidic channel [Annotated Fig. 2, ref. 5; ‘as structurally arranged’] is provided with an air-tight cover, and a vent is connected to the second capillary trigger valve [Annotated Fig. 2, ref. 8, ‘second valve’] to allow air to escape from the second capillary trigger valve [Annotated Fig. 2, ref. 8, ‘second valve’].
Daub does not teach “provided with an air-tight cover”; “a vent is connected to the second capillary trigger valve”; “to allow air to escape from the second capillary trigger valve”
Juncker teaches “channel [Annotated Fig. 18] provided with an air-tight cover [Annotated Fig. 18, ref. 1840]”; a vent [Para 0021; Annotated Fig. 18] is connected [Para 0092, ‘Fig. 3, vents (ref. 380) and CTVs (ref. 360) are elements connected in a MICFLIC’] and  to the second capillary trigger valve” [Para 0024, 0026, 0062-0063, and 0092]; “to allow air to escape [Para 0021] from the second capillary trigger valve [Para 0024, 0026, 0062-0063, and 0092]”. The limitation “to allow air to escape” is interpreted as a method of intended use given patentable weight to the extent of effecting the vents which are openings within the microfluidic circuit connected to air allowing air to be vented from a closed channel as a fluid fills part of the closed channel [ Para 0021]. Please see MPEP 2114(II) for further details.

It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the valve of Daub with the capillary trigger valve of Juncker because this is a substitution of equivalent elements yielding predictable results. Both references teach valves functioning to regulate the flow of liquid within the channels [Daub, Description, lines 127-132] and [Juncker, Para 0105, 0143].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daub to incorporate “a vent is connected and to the second capillary trigger valve” as taught by Juncker, motivated by the need for a microfluidic connection to be established for the microfluidic circuit elements (MICFLELs) included in the microfluidic circuits “MICFLICs” [Juncker, Para 0084, 0092]. Doing so allows for the capillary programmable chips to include elements such as vents and valves, for the intended applications. 

    PNG
    media_image2.png
    726
    1042
    media_image2.png
    Greyscale

Juncker, Annotated Fig.18

Regarding Claim 14, Daub teaches a microfluidic system for reversing a flow through a microfluidic channel,
comprising:
a microfluidic device according to claim 1; [‘See the teachings of Daub and Juncker in the rejections of Claim 1’]
a first pump connected to the first outlet; [Description ; lines 131-136, ‘integrated pumps within channels is fluidly connected to the microfluidic channel network’] and
a second pump connected to the second outlet [Description ; lines 131-136, ‘integrated pumps within channels is fluidly connected to the microfluidic channel network’].


providing a sample fluid to the first inlet [Description, lines 224-225, 248-255; Annotated Fig. 2, ref. 2, ‘the channels (ref.2) for supplying the biological sample fluid; Claims 2-3], thereby establishing an initial flow of sample fluid in the first microfluidic channel in a first direction from the first inlet to the first outlet [Description, lines 248-255; Annotated Fig. 2, ref. 3, ‘the channels (ref. 3) for supplying the biological sample fluid; Claims 2-3];
providing a buffer fluid to the second inlet [Annotated Fig. 2, Lines 248-264; “second channel (4) for the supply of the buffer solution]; and
opening, using the at least one circuit , the first capillary trigger valve [Annotated Fig. 2, ref. 9,  ‘first valve’]and the second capillary trigger valve [Annotated Fig. 2, ref. 8,  ‘first valve’], thereby reversing a flow direction through the first microfluidic channel between the first point [Annotated Fig. 2, ‘as structurally arranged’]  and the second point [Annotated Fig. 2, ‘as structurally arranged’] from the first direction to a second direction as buffer fluid flows from the second inlet via the first microfluidic channel to the second outlet [Fig. 2; Description, lines 92-94 , ‘filter element can be rinsed out with the original filter flow as well as in the opposite direction’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting combination of the microfluidic channels and the valves to enable the rinsing out of the filter element with the original filter flow as well as in the opposite direction. [Description, lines 92-94]. Please see MPEP 2114(II) for further details.
Daub does not teach the valve type as “capillary trigger valve”

It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the valve of Daub with the capillary trigger valve of Juncker because this is a substitution of equivalent elements yielding predictable results. Both references teach valves functioning to regulate the flow of liquid within the channels [Daub, Description, lines 127-132] and [Juncker, Para 0105, 0143].

Regarding Claim 16, Daub teaches an apparatus comprising:
a diagnostic device [ Description, lines 265-267; ‘present invention is directed towards diagnostics for analysis (e.g. for a PCR analysis)] including a microfluidic device according to claim 1.

Response to Arguments
Applicant’s arguments, see Page 7, filed on 04/05/2021, with respect to objections to the specification are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see Pages 7-8, filed on 04/05/2021, with respect to the 35 U.S.C. §112(f) interpretations on Claims 2-3 have been fully considered and are persuasive.  The interpretations with respect to the 35 U.S.C. §112(f) on Claims 2-3 has been withdrawn. 
Page 8-9, filed on 04/05/2021, with respect to the 35 U.S.C. §112(b) rejections on Claims 1, 6-9, 11-12 and 15 have been fully considered and are persuasive.  The rejections of Claims 1, 6-9, 11-12 and 15 has been withdrawn
Applicant’s arguments, see Page 9-15, filed on 04/05/2021, with respect to the 35 U.S.C. §112(b) rejections on Claims 11-20 have been fully considered and are persuasive.  The rejections of Claims 11-20 has been withdrawn. 

Applicant's arguments filed on 04/05/2021, with respect to the 35 U.S.C. §103 rejections on Claims 1-16 have been fully considered but they are not persuasive.
Applicant argues: 
[Applicant respectfully asserts that Daub fails to teach the second point being located between the first point and the first outlet, as required by amended claim 1]
Applicant’s arguments with respect to Claims 1-16 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

[Applicant respectfully submits Williams also fails to teach the requirements of amended claim 1. Ahn fails to make up for the deficiencies of Daub and Williams. Therefore, amended claim 1 is believed to be patentable over the cited references.]
Applicant’s arguments with respect to Claims 1-16 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797